Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Amendment
The Amendment filed 12/23/2020 has been entered and fully considered. 
Claims 1,14 are pending, of which claims 1,14 were amended.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"first fibers having a first gas permeability… second fibers having a second gas permeability higher than the first gas permeability" in claim 1,
"first fibers having a first gas selectivity...second fibers having a second gas selectivity different from the first gas selectivity" in claim 14,
"the second fibers arranged so a second different gas permeate exits an end of the membrane element" in claim 14,
"mixing the first and second different gas permeates with one another after exiting the membrane element" in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 limitation "first fibers having a first gas permeability" and "second fibers having a second gas permeability higher than the first gas permeability" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
Generic placeholders "first fibers" and "second fibers" coupled with functional language in "first fibers having a first gas permeability" and "second fibers having a second gas permeability higher than the first gas permeability" which provides some structure in the naming of "fibers" but since “first fibers” is substantially the same as “second fibers”, but the claim indicates “second fibers having a second gas permeability higher than the first gas permeability” (the fibers are different in permeability, but the structural or material difference for the different permeabilities is neither clearly setforth in the claim, nor the specification, which is a lack of sufficient description of the structure or material). 
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV

Claim 14 limitation “wherein one of the zones comprises first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element” and " wherein another of the zones comprises second fibers having a second gas selectivity different from the first gas selectivity, the second fibers arranged so a second different gas permeate exits an end of the membrane element" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
Generic placeholders "first fibers" and "second fibers" coupled with functional language in "first fibers having a first gas selectivity" and "second fibers having a second gas selectivity different from the first gas selectivity" which provides some structure in the naming of "fibers" but since “first fibers” is substantially the same to “second fibers”, but the claim indicates “second gas selectivity different from the first gas selectivity” (the fibers are different in selectivity, but the structural difference for the different selectivities is neither clearly setforth in the claim, nor the specification, which is a lack of sufficient description of the structure).  Also, generic placeholders "first fibers" and "second fibers" coupled with functional language in "first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element" and "the second fibers arranged so a second different gas permeate exits an end of the membrane element" which provides some structure in the naming of "fibers" but since “first fibers” is substantially similar to “second fibers”, but the claim indicates “the second fibers arranged so a second different gas permeate exits an end of the membrane element” (the fibers are different in gas permeate, but the structural difference for the different permeabilities is neither clearly setforth in the claim, nor the specification, which is a lack of sufficient description of the structure). 
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV

Claim 14 limitation “mixing the first and second different gas permeates with one another after exiting the membrane element" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
The written description fails to sets forth the entire structure, materials, or acts corresponding to "mixing the first and second different gas permeates with one another after exiting". 
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 limitation “first fibers having a first gas permeability…second fibers having a second gas permeability higher than the first gas permeability" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Generic placeholders "first fibers" and "second fibers" coupled with functional language in "first fibers having a first gas permeability" and "second fibers having a second gas permeability higher than the first gas permeability" which provides some structure in the naming of "fibers" but since “first fibers” is substantially the same to “second fibers”, but the claim indicates “second fibers having a second gas permeability higher than the first gas permeability” (the fibers are different in permeability, but the structural or material difference for the different permeabilities is neither clearly setforth in the claim, nor the specification).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 14 limitation “wherein one of the zones comprises first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element” and " wherein another of the zones comprises second fibers having a second gas selectivity different from the first gas selectivity, the second fibers arranged so a second different gas permeate exits an end of the membrane element" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Generic placeholders "first fibers" and "second fibers" coupled with functional language in "first fibers having a first gas selectivity" and "second fibers having a second gas selectivity different from the first gas selectivity" which provides some structure in the naming of "fibers" but since “first fibers” is substantially the same to “second fibers”, but the claim indicates “second gas selectivity different from the first gas selectivity” (the fibers are different in selectivity, but the structural, material or acts difference for the different selectivities is neither clearly setforth in the claim, nor the specification).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14 limitation "mixing the first and second different gas permeates with one another after exiting the membrane element" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following: 35 USC § 102 and/or 35 USC § 103 rejection(s), as applicable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2006044255 (herein known as SENGUPTA).

With regard to claim 1, SENGUPTA teaches a membrane element comprising:, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a first hollow cylinder-shaped fiber zone (30) near an inlet (56,34) of the membrane element and spanning the total height of the membrane element, the first hollow cylinder-shaped fiber zone comprising first fibers (31), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a second hollow cylinder-shaped fiber zone (32) near an outlet (54,64) of the membrane element and spanning the total height of the membrane element, the second hollow cylinder-shaped fiber zone comprising second fibers (33), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
first fibers and second fibers (structural equivalent of a second gas permeability of second fibers higher than the first gas permeability of first fibers), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein a first gas permeate exits an end of (from a fiber from zone 30) the membrane element and a second gas permeate (from another fiber from zone 30), different from the first gas permeate, exits the end of the membrane element, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein a first gas permeate (from a first fiber) exits an end of the membrane element and a second gas permeate (from a second fiber), different from the first gas permeate, exits the end of the membrane element, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1,14 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 4659343 (herein known as KELLY) as evidenced by WO 2006044255 (herein known as SENGUPTA) 
or, in an alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 4659343 (herein known as KELLY) as evidenced by WO 2006044255 (herein known as SENGUPTA)
or, in an alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 4659343 (herein known as KELLY) in view of WO 2006044255 (herein known as SENGUPTA).

With regard to claim 1, KELLY teaches an inlet 1 of the membrane element and first fibers 6 having a first gas permeability (a portion of 6, within the scope of a first hollow cylinder-shaped fiber zone near an inlet of the membrane element and spanning the total height of the membrane element, the first hollow cylinder-shaped fiber zone comprising first fibers having a first gas permeability, with consideration that these zones as disclosed are non-specific structure, material or acts) , especially at fig 1, c6ln33-60
KELLY teaches an outlet 13 of the membrane element and second fibers 6 having a second gas permeability (another portion of 6, within the scope of a second hollow cylinder-shaped fiber zone near an outlet of the membrane element and spanning the total height of the membrane element, the second hollow cylinder-shaped fiber zone comprising second fibers, with consideration that these zones as disclosed are non-specific structure, material or acts), especially at fig 1, c6ln33-60
With regard to claim 1, KELLY teaches wherein a first gas permeate (from a first fiber in 6) exits an end of the membrane element and a second gas permeate (from another first fiber in 6), different from the first gas permeate, exits the end of the membrane element, especially at fig 1, c6ln33-60
KELLY teaches polysulfone fiber material and polyethersulfone fiber material, especially at fig 1, c6ln33-60, claim 9 The original disclosure has failed to give sufficient description as to what structure, material or acts imparts “first fibers having a first gas permeability… second fibers having a second gas permeability higher than the first gas permeability” for the sake of compact prosecution, it will be taken that polysulfone fiber materials of KELLY would have a different gas permeability than polyethersulfone of KELLY, as evidenced by SENGUPTA at pg 9 para 2.
KELLY already teaches a blend of polysulfone and polyethersulfone fiber materials, especially at fig 1, c2ln23-40, claim 9; 
in an alternative, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a blend of polysulfone and polyethersulfone fiber materials of KELLY (within the scope of first fibers having a first gas permeability… second fibers having a second gas permeability higher than the first gas permeability), since it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose  (MPEP 2144.06 PART I)
in an alternative, SENGUPTA teaches a membrane element comprising:, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a first hollow cylinder-shaped fiber zone (30) near an inlet (56,34) of the membrane element and spanning the total height of the membrane element, the first hollow cylinder-shaped fiber zone comprising first fibers (31), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a second hollow cylinder-shaped fiber zone (32) near an outlet (54,64) of the membrane element and spanning the total height of the membrane element, the second hollow cylinder-shaped fiber zone comprising second fibers (33), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
first fibers and second fibers (structural equivalent of a second gas permeability of second fibers higher than the first gas permeability of first fibers), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a blend of polysulfone and polyethersulfone fiber materials of KELLY with first fibers having a first gas permeability… second fibers having a second gas permeability higher than the first gas permeability as taught by SENGUPTA, for the benefit of “multiple separation capabilities in a single device” as taught by SENGUPTA, especially at pg 4 para 2, pg 9 para 2


With regard to claim 14, KELLY teaches flowing the gas via 2 through a membrane element of 6 (which is within the claim scope of "containing at least two concentric, cylindrical-shaped zones spanning a total height of the membrane element and extending around the membrane element" with consideration that these zones as disclosed are non-specific structure, material or acts), especially at fig 1, c6ln33-60
KELLY teaches first fibers (a portion of 6, within the scope of wherein one of the zones comprises) having a first gas selectivity and arranged so a first gas permeate exits via 13 an end of the membrane element, especially at fig 1, c6ln33-60, claim 9
KELLY teaches second fibers (another portion of 6, within the scope of wherein another of the zones comprises) having a second gas selectivity, the second fibers arranged so a second different gas permeate exits via 13 an end of the membrane element, especially at fig 1, c6ln33-60, claim 9
KELLY teaches the first and second different gas permeates with one another after exiting the membrane element (within the scope of “mixing the first and second different gas permeates with one another after exiting the membrane element”, especially considering that the original disclosure does not discuss “mixing the first and second different gas permeates with one another after exiting the membrane element”; emphasis added), especially at fig 1, c6ln33-60, claim 9
KELLY teaches polysulfone fiber material and polyethersulfone fiber material, especially at fig 1, c6ln33-60, claim 9 The original disclosure has failed to give sufficient description as to what structure, material or acts imparts “first fibers having a first gas selectivity… second fibers having a second gas selectivity different from the first gas selectivity” for the sake of compact prosecution, it will be taken that polysulfone fiber materials of KELLY would have a different gas selectivity than polyethersulfone of KELLY, evidenced by SENGUPTA at pg 9 para 2.
KELLY already teaches a blend of polysulfone and polyethersulfone fiber materials, especially at fig 1, c2ln23-40, claim 9; 
in an alternative, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a blend of polysulfone and polyethersulfone fiber materials of KELLY (within the scope of wherein another of the zones comprises second fibers having a second gas selectivity different from the first gas selectivity), since it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose  (MPEP 2144.06 PART I)
in an alternative, SENGUPTA teaches a method of treating a gas, the method comprising:, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
flowing the gas through a membrane element containing at least two concentric, cylindrical-shaped zones spanning a total height of the membrane element (31,33) and extending around the membrane element, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein one of the zones comprises first fibers (31; a structural equivalent of first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein another of the zones compresses second fibers (33; a structural equivalent of second fibers having a second gas selectivity different from the first gas selectivity, the second fibers arranged so a second different gas permeate exits an end of the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a blend of polysulfone and polyethersulfone fiber materials of KELLY with another of the zones comprises second fibers having a second gas selectivity different from the first gas selectivity as taught by SENGUPTA, for the benefit of “multiple separation capabilities in a single device” as taught by SENGUPTA, especially at pg 4 para 2


Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2006044255 (herein known as SENGUPTA).

With regard to claim 14, SENGUPTA teaches a method of treating a gas, the method comprising:, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
flowing the gas through a membrane element containing at least two concentric, cylindrical-shaped zones spanning a total height of the membrane element (31,33) and extending around the membrane element, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein one of the zones comprises first fibers (31; a structural equivalent of first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein another of the zones compresses second fibers (33; a structural equivalent of second fibers having a second gas selectivity different from the first gas selectivity, the second fibers arranged so a second different gas permeate exits an end of the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
The original disclosure has failed to give sufficient description as to what structure, material or acts imparts “mixing the first and second different gas permeates with one another after exiting the membrane element” for the sake of compact prosecution, 
it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide combine (in the form of mixing) the first and second different gas permeates with one another after exiting the membrane element of SENGUPTA, for the benefit of combining in the ratios as desired; otherwise, since it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose  (MPEP 2144.06 PART I)

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

Applicant argues at page(s) 4, particularly “Reconsideration of the application is respectfully requested for reasons set forth below."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively. 

Applicant argues at page(s) 4, particularly “The Examiner maintains that interpretation of the claims as means-plus-function claims under 35 U.S.C. § 112(f) is proper. All claims stand rejected under 35 U.S.C. § 112(a) as lacking disclosure of structure corresponding to allegedly claimed function. Applicant submits that interpretation of the present claims under section 112(f) is improper and contrary to Office procedure."
Applicant argues at page(s) 5, particularly “MPEP § 2181(1). Where, as here, a claim does not use the term “means” or “step,” a rebuttable presumption is triggered that section 112(f) does not apply. MPEP § 2181 (l)(A). The presumption may be overcome if the claim uses a generic placeholder as substitute for the word “means.” Id. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Id."
page(s) 5, particularly “Regarding a name for structure, the Examiner has alleged that the phrases “first fibers” and “second fibers” are generic placeholders for the term “means.” Applicant submits this interpretation is erroneous. Applicant respectfully submits that a person of ordinary skill in the art would immediately recognize the structure of a “fiber.” Merriam-Webster defines the word “fiber” as “a thread or structure or object resembling a thread” (www.merriam-webster.com, accessed September 25, 2020, emphasis added). The word “fiber,” and the phrases “first fibers” and “second fibers” are expressly and authoritatively defined as “structure,” and are not generic substitutes for “means.” The word “fiber” does not even Imply a function. See Greenberg v. Ethlcon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996) (holding that, despite implying a function, and despite containing a generic placeholder term, recitation of “detent mechanism” was not subject to section 112, paragraph 6, because the word “detent” was structural, according to dictionary definition).”
Applicant argues at page(s) 6, particularly “Persons of ordinary skill would easily recognize that “fiber” is a structural term where “mechanism,” “device,” “unit,” and other similar words are distinguishably non-structural. The Examiner even states that naming of “fibers” provides some structure. The Examiner further alleges, however, that recitation of “having a first gas permeability” and “having a second gas permeability” are functional. The Examiner grounds his interpretation under section 112(f) upon the assertion that, because “first fibers” is substantially similar to “second fibers,” with no recitation of distinctive structure giving rise to different gas permeabilities, alleged as functions of the fibers, interpretation under section 112(f) is proper.
page(s) 6, particularly “Applicant submits that this interpretive procedure is erroneous, and is not supported by law or Office procedure. Gas permeability is a physical property like “depth,” not a functional term. The fact that the physical property has a function in the physical world does not make a recitation of the term for the physical property functional. See York Prods., Inc. v. Cent. Tractor Farm & Family Ctr., 99 F.3d 1574 (Recitation of “load locks having a depth...” was structural, not functional). Applicant submits that, absent recitation of a function, a claim cannot be interpreted as invoking section 112(f). MPEP § 2181 (l)(B).
page(s) 6, particularly “Finally, Applicant submits that, assuming arguendo that “gas permeability” is functional, a “fiber” is sufficient structure to provide a “gas permeability,” and would be so recognized by a person of ordinary skill in the art, since fibers can impede gas flow to varying degrees. The Office may not invoke interpretation under section 112(f) merely because distinguishing language in a claim is not further defined by structure. Section 112(f) cannot be invoked merely because “first” and “second” do not provide structural distinction in a claim.”
page(s) 6, particularly “Applicant submits that none of the three prongs of section 112(f) applicability analysis set forth in Office procedure are met by the present claims. Applicant therefore submits that interpretation of these claims under section 112(f) is improper, and the rejection under 112(a) for lacking disclosure of corresponding structure subject to such interpretation is also improper. Applicant respectfully requests the rejection be withdrawn.”
Applicant argues at page(s) 7, particularly “The Examiner responds to the arguments above maintaining his erroneous position that “gas permeability” is a function. Applicant maintains that “gas permeability” is a physical property of the recited fibers, that “gas permeability” can be measured, quantified, and looked up. The function provided by the fibers, which is not recited in any claim, is a selective barrier function that permits different gases to penetrate the material of the fibers at different rates. The barrier function is described and quantified by the property of permeability, which is recited in the claims. Applicant submits that the Examiner here erroneously conflates the barrier function of the fibers with the physical property that describes how the fibers perform the function. The property is recited in the claims, not the function."
page(s) 7, particularly “The Examiner also responds that “fibers” are not sufficient structure for a person of ordinary skill in the art to understand a sufficiently definite meaning as the name for the structure that performs the function. Applicant submits that persons of ordinary skill in the art understand how fibers have the property of gas permeability. Indeed, there is a massive global industry devoted to that practice. Applicant submits that persons of ordinary skill in the art understand how a “first fiber” can have a different property of gas permeability from a “second fiber,” since the global fiber membrane industry provides membrane elements with fibers having different gas permeabilities.
page(s) 7, particularly “Applicant respectfully requests the rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive. First, Applicant’s mis-representation of the Examiner is unacceptable.  Secondly, MPEP 2181 PART I-A"If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply." MPEP 2181 PART I ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003)."  Merely reciting "some structure" for the “first fibers” and “second fibers” as the Applicant has argued does not sufficiently rebut, the “first fibers” and “second fibers” being treated as generic placeholders, since "some structure" is not sufficient identification of the structure, material or acts that performers the claimed functions, such as "a first gas permeability" and "a second gas permeability higher than the first gas permeability"
Claim 1 limitation "first fibers having a first gas permeability…second fibers having a second gas permeability higher than the first gas permeability" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." Generic placeholders "first fibers" and "second fibers" coupled with functional language in "first fibers having a first gas permeability" and "second fibers having a second gas permeability higher than the first gas permeability" which provides some structure in the naming of "fibers" but since “first fibers” is substantially similar to “second fibers”, but the claim indicates “second fibers having a second gas permeability higher than the first gas permeability” (the fibers are different in permeability, but the structural difference for the different permeabilities is neither clearly setforth in the claim, nor the specification, which is a lack of sufficient description of the structure). The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function. See MPEP § 2181, subsection IV

Applicant argues at page(s) 8, particularly “All claims stand rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by WO/2006044255 (hereinafter “Sengupta”). The Office Action states that Sengupta teaches at least two concentric cylindrical-shaped zones spanning a total height of the membrane element and surrounding a central longitudinal axis of the membrane element, one of the zones having first fibers to provide a selected first gas selectivity and arranged so a first gas permeate exits an end of the membrane element, and another zone having second fibers to provide a selected second, different gas selectivity so a second different gas permeate exits an end of the membrane element. The Office Action concludes the claims are anticipated. Applicant respectfully traverses the rejection."
page(s) 8, particularly “Sengupta teaches a cartridge 12 (Fig. 2) that has a perforated center tube 22, a first membrane mat 30, a second membrane mat 32, a first tube sheet 26, and a second tube sheet 28. The first tube sheet affixes the first and second mats to a first center tube end 36, and the second tube sheet 28 affixes the first and second mats to a second center tube end 38 (p. 8, U 2). The second center tube end 38 can be closed with a plug 20 (p. 9, lines 1-2). The first and second membrane mats 30 and 32 are dissimilar as to material, porosity range, Gurley number, and/or pore size range (p. 9, ^ 1). Each membrane mat includes hollow fibers (p. 9, ^ 2). Fluid enters an inlet 56, which is a central passage that delivers fluid into the center tube 22. Fluid flow from the center tube 22 into the mats 30 and 32 and out through outlets 44 and 50, outlet 44 being in a side of the cartridge and outlet 50 being at the other end of the cartridge from the inlet.
page(s) 8, particularly “Sengupta does not teach, show, suggest, or make obvious a membrane element, comprising a first hollow cylinder-shaped fiber zone near an inlet of the membrane element and spanning the total height of the membrane element, the first hollow cylinder-shaped fiber zone comprising first fibers having a first gas permeability; and a second hollow cylindershaped fiber zone near an outlet of the membrane element and spanning the total height of the membrane element, the second hollow cylinder-shaped fiber zone comprising second fibers having a second gas permeability higher than the first gas permeability, wherein a first
page(s) 9, particularly “gas permeate exits an end of the membrane element and a second gas permeate, different from the first gas permeate, exits the end of the membrane element, as recited in claim 1 and claims dependent thereon.
In response, respectfully, the Examiner does not find the argument persuasive.  ;
With regard to claim 1, SENGUPTA teaches a membrane element comprising:, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a first hollow cylinder-shaped fiber zone (30) near an inlet (56,34) of the membrane element and spanning the total height of the membrane element, the first hollow cylinder-shaped fiber zone comprising first fibers (31), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a second hollow cylinder-shaped fiber zone (32) near an outlet (54,64) of the membrane element and spanning the total height of the membrane element, the second hollow cylinder-shaped fiber zone comprising second fibers (33), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
first fibers and second fibers (structural equivalent of a second gas permeability of second fibers higher than the first gas permeability of first fibers), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein a first gas permeate exits an end of (from a fiber from zone 30) the membrane element and a second gas permeate (from another fiber from zone 30), different from the first gas permeate, exits the end of the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein a first gas permeate (from a first fiber) exits an end of the membrane element and a second gas permeate (from a second fiber), different from the first gas permeate, exits the end of the membrane element, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1

Applicant argues at page(s) 9, particularly “Sengupta also does not teach, show, suggest, or make obvious a method of treating a gas, the method comprising flowing the gas through a membrane element containing at least two concentric, cylindrical-shaped zones spanning a total height of the membrane element and extending around the membrane element; wherein one of the zones comprises first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element; and wherein another of the zones comprises second fibers having a second gas selectivity different from the first gas selectivity, the second fibers arranged so a second different gas permeate exits an end of the membrane element; and mixing the first and second different gas permeates with one another after exiting the membrane element, as recited in claim 15 and claims dependent thereon."
page(s) 9, particularly “Applicant respectfully requests the rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  Claim 15 does not recite the above language.

Applicant argues at page(s) 9, particularly “The Examiner does not rebut these arguments.”
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s mis-representation of the Examiner is unacceptable. The Applicant is invited to review the record to review the Examiner's position. 

Applicant argues at page(s) 9, particularly “Applicants further hereby incorporate and reassert by reference the remarks from each of the prior responses in this application."
page(s) 9, particularly “Consideration of the foregoing remarks, reconsideration of the application, and withdrawal of the rejections are respectfully requested. Applicant has made an earnest attempt to place this case in condition for allowance according to law. However, the absence of a reply to a specific rejection, issue, or comment does not signify agreement with or concession of that rejection, issue, or comment. In addition, because the arguments made above or in previous responses may not be exhaustive, there may be reasons for patentability of any or all pending claims (or other claims) that have not been expressed.
In response, respectfully, the Examiner does not find the argument persuasive.  
Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 9, particularly “By responding only the particular positions that the Examiner asserted, Applicant does not acquiesce to other positions, including those advance in any past prosecution."
page(s) 10, particularly “Applicant reserves the right to respond, in any subsequent prosecution, to any position the Examiner has asserted. Applicant does not acquiesce to any characterizations of any inventions, claims, or references cited, and Applicant’s arguments for patentability are not to be understood as implying that no other reasons for patentability exist.
In response, respectfully, the Examiner does not find the argument persuasive.  It is taken that the Applicant acquiesces to the rejection, issue, or comment; absent explicit traverse of the rejection, issue, or comment; regardless of the blanket disagreement. It is taken that the Applicant acquiesces to the Examiner’s characterizations regarding the invention, the claims, or the cited references; absent explicit traverse of the regarding the Examiner’s characterizations regarding the invention, the claims, or the cited references; regardless of the blanket disagreement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776